MITCHELL, J.
I concur. Waiving all questions as to whether the action is ex contractu or ex delicto, or partly each, the plaintiff’s case is all in the air. There is no tangible evidence that defendant committed any tortious act, or broke any contract, or that plaintiff ever suffered any damage from any act of the defendant. In reference to the alleged agreement of the defendant to permit the plaintiff to remain in the hotel a reasonable time to enable him to sell his furniture, it appears that he did remain until he made the sale, and that he then vacated the premises voluntarily.